Foster, P. J. (dissenting).
I feel impelled to disagree with the opinion for reversal in this claim. On the admission of the employer in his report of injury the decedent was furnished a room and board on the employer’s premises as part of his compensation. This admission was reluctantly confirmed by the employer in his oral testimony. If a room was furnished to the decedent as a part of his compensation it became an integral part of his employment. Once it can be found that occupancy was a part of the employment then it seems to me that whether it was permissive or not — i.e., whether it was the employee’s choice or the employer’s dictate — is immaterial. It is clear that the *277board could reasonably find that decedent’s death was occasioned by a risk inherent in the use of the premises, and hence in my view it arose out of and in the course of his employment.
I vote to affirm.
Zeller and Gibson, JJ., concur with Halpern, J., Foster, P. J., dissents and votes to affirm, in a memorandum in which Bergan, J., concurs.
Award reversed and claim dismissed, without costs.